ORDER
An appeal in the above styled cause was recently lodged in this Court. It now comes on to be heard on application for suit money, counsel fees, and on motion to diminish the record of testimony. Appellant seeks reversal of the judgment on these grounds, (1) that it is not shown that complainant had acquired his residence in this State at the time his bill of divorce was filed, and (2) it is shown that prior to the time suit was brought, a reconciliation between appellant and appellee had been effected and no acts of cruelty on which the divorce was granted were shown to have taken place after the reconciliation.
Appellant has attached to and made a part of her motion to diminish the record of testimony, all the material evidence *Page 271 
which she contends supports her grounds for reversal. This evidence has been examined and found insufficient to reverse the decree of the chancellor.
In this situation, it follows that there being no ground for reversal, there is no reason to bring the cause to this Court, so the motion for suit money and counsel's fees must be and is hereby denied. We would be inclined to grant the motion to diminish the testimony but it becomes unnecessary to rule on that question.
It is so ordered.
TERRELL, C. J., WHITFIELD, BROWN, BUFORD and CHAPMAN, J. J., concur.
THOMAS, J., dissents.